COOK, Judge
(dissenting):
I adhere to my view that the “sole discretion” vested in a convening authority in respect to an application for deferment of confinement of an adjudged sentence is not judicially reviewable for abuse. I would, therefore, dismiss the application for relief by this Court. See my separate opinion in United States v. Brownd, 6 M.J. 338, 341 (C.M.A.1979). In any event, I do not find any abuse of discretion in the denial of the request for deferment, irrespective of whether the staff judge advocate’s advice as to the legality of barring accused from the Enlisted Men’s Club for the duration of the deferment was correct or not. Consequently, I would deny the petition for extraordinary relief.